In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-120 CR

____________________


EX PARTE CRAIG GLOUDE




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 2091 (95476)




MEMORANDUM OPINION 
	On March 6, 2006, the trial court denied Craig Gloude's application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  Gloude filed a response in which
he contends the trial court heard his complaints regarding ineffective assistance of counsel
in an unrecorded hearing on January 30, 2006.  The application for issuance of a pre-trial
writ of habeas corpus was filed February 28, 2006, so a hearing conducted in January
could not have been triggered by his application.

	No appeal lies from the refusal to issue writ of habeas corpus unless the trial court
conducts an evidentiary hearing on the merits of the application.  Ex parte Hargett, 819
S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim. App.
1983).  In this case, the trial court did not address the merits of the appellant's petition. 
The trial court did not issue a writ of habeas corpus, nor did the court conduct an
evidentiary hearing on the application for the writ.  Compare Ex parte Silva, 968 S.W.2d
367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App.
1998). (1)  We hold we have no jurisdiction over this appeal.  Accordingly, it is ordered that
the appeal be dismissed for want of jurisdiction.
	APPEAL DISMISSED.

								____________________________
								        STEVE McKEITHEN
									     Chief Justice


Opinion Delivered April 26, 2006 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. A pre-trial determination of ineffectiveness of counsel would not entitle Gloude to immediate release
and therefore would not be cognizable in a pre-trial writ of habeas corpus.  See Ex parte Weise, 55 S.W.3d
617, 619 (Tex. Crim. App. 2001).